Citation Nr: 1760727	
Decision Date: 12/28/17    Archive Date: 01/02/18

DOCKET NO.  16-07 359	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to an initial compensable rating for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	S. L. E.


ATTORNEY FOR THE BOARD

J. T. Brant, Counsel







INTRODUCTION

The Veteran served on active duty from January 1957 to January 1961.

This appeal comes before the Board of Veterans' Appeals (Board) from a May 2013 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO), which granted entitlement to service connection for bilateral hearing loss and assigned a noncompensable rating effective February 29, 2012.  

In April 2015, the Veteran submitted a VA Form 21-22a, Appointment of Individual as Claimant's Representative, appointing S. L. E., his wife, as his representative under 38 C.F.R. § 14.630 (2017).  Under 38 C.F.R. § 14.630, "any person" may be authorized to prepare, present, and prosecute one claim.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In a VA audiology treatment record dated September 30, 2013, it was noted that an audiogram dated September 17, 2013, from Audiology Clinic, Inc. had been scanned and attached.  Unfortunately, the Board does not have access to this record.  As this audiogram will contain information necessary to decide the Veteran's claim for an initial increased rating for his bilateral hearing loss, the AOJ should obtain all outstanding VA treatment records, to specifically include the above-noted September 2013 audiogram.  All obtained records should be associated with the evidentiary record.

Additionally, while on remand, a new VA examination is warranted to assess the current severity of the Veteran's service-connected bilateral hearing loss disability.
Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.   Obtain and associate any outstanding VA treatment
   records with the Veteran's file, to specifically include 
   the September 17, 2013, audiogram performed by 
   Audiology Clinic, Inc. (as a September 2013 VA 
	treatment record noted it had been scanned and 
	attached into the system). 

	If the identified information is not obtainable (or does 
	not exist), the Veteran and his representative should 
	be notified and the record clearly documented.

2.   Then, schedule the Veteran for a VA audiological 
	examination.  All appropriate tests should be 
	conducted.  The entire claims file, including a copy of 
	this remand, must be made available to the examiner, 
	and the examination report should note review of the 
	file.

	If possible, pure tone thresholds at 1000, 2000, 3000, 
	and 4000 Hertz should be recorded for each ear, and a 
	puretone threshold average derived for each ear, as 
	well as a controlled speech discrimination score for 
	each ear, in accordance with 38 C.F.R. § 4.85 and 
	4.86.

	The examiner should render specific findings as to the 
	impact of the service-connected bilateral hearing loss 
	on the Veteran's ability to work, as well as its effects 
	on everyday life.
	These specific findings are needed to rate the 
	Veteran's disability in accordance with the rating 
	schedule.  It is therefore important that the examiner
   furnish the requested information.
   
3.   Conduct any other appropriate development deemed 
	necessary.  Thereafter, readjudicate the claim, 
	considering all evidence of record.  If the benefit 
	sought remains denied, the Veteran and his 
	representative must be provided a supplemental 
	statement of the case. An appropriate period of time 
	must be allowed for a response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).





_________________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

